MARTIN, Chief Judge.
On 19 October 2005, juvenile petitions were filed against juvenile J.D.B. for two counts each of felonious breaking and entering and lar*235ceny. Subsequently, J.D.B. filed a motion to suppress certain inculpatory statements made to law enforcement officers, as well as other evidence obtained by them, on the grounds that the statements and evidence were obtained through an unlawful custodial interrogation which occurred on 29 September 2005. After hearing evidence, the trial court denied the motion to suppress. Reserving his right to appeal the denial of his motion to suppress, J.D.B. entered a transcript of admission to both counts of felonious breaking and entering and larceny as alleged in the petitions. The trial court adjudicated J.D.B. delinquent and entered a disposition order placing J.D.B. on probation and awarding restitution to the victims. J.D.B. then appealed the denial of his motion to suppress and the portion of the disposition order requiring him to pay restitution.
This Court issued an opinion affirming the order of restitution but remanding this case for proper findings of fact to support the trial court’s denial of the motion to suppress. See In re J.B., 183 N.C. App. 299, 644 S.E.2d 270 (2007) (unpublished) (remanding to the trial court for proper findings of fact regarding whether the juvenile was in custody for Miranda purposes). Upon remand, the trial court filed and entered its order making findings of fact, conclusions of law, and denying J.D.B.’s motion to suppress. J.D.B. now appeals from this second order. In denying the motion, the trial court made, upon remand, the following findings of fact which have not been challenged on appeal:
5. [J.D.B.] is in the seventh grade and enrolled in special education classes.
6. [J.D.B.] was escorted from his class and into a conference room to be interviewed. Present in the room were Investigator DiCostanzo, Assistant Principal David Lyons, a school resource officer and an intern. The door was closed, but not locked.
7. [J.D.B.] was not administered Miranda warning [sic] and was not offered the opportunity to speak to a parent or guardian prior to the commencement of questioning. Additionally, no parent or guardian was contacted prior to [J.D.B.]’s removal from class.
8. Investigator DiCostanzo asked [J.D.B.] if he would agree to answer questions about recent break-ins. [J.D.B.] consented.
9. [J.D.B.] stated that he had been in the neighborhood looking for work mowing lawns and initially denied any criminal activity.
*23610. Mr. Lyons then encouraged [J.D.B.] to “do the right thing” and tell the truth.
11. The investigator questioned him further and confronted him with the fact that the camera had been found.
12. Upon [J.D.B.]’s inquiry as to whether he would still be in trouble if he gave the items back, the investigator responded that it would be helpful, but that the matter was still going to court and that he may have to seek a secure custody order.
13. [J.D.B.] then confessed to entering the houses and taking certain items together with another juvenile.
14. The investigator informed [J.D.B,] that he did not have to speak with him and that he was free to leave. He asked him if understood [sic] that he was not under arrest and did not have to talk with the investigator.
15. [J.D.B.] indicated by nodding “yes” that he understood that he did not have to talk to the officer and that he was free to leave. He continued to provide more details regarding where certain items could be located.
16. [J.D.B.] wrote a statement regarding his involvement in the crime.
17. The bell rang signaling the end of the day and [J.D.B.] was allowed to leave to catch his bus home.
18. The interview lasted from 30 to 45 minutes.
19. The investigator had informed [J.D.B.] that he would see him later and would be speaking to his grandmother and aunt.
20. Investigator DiCostanzo and Officer Hunter went to the home of [J.D.B.], but found no one home. When [J.D.B.] arrived, he told the officers they could look around and he would show them where the jewelry was located.
21. Investigator DiCostanzo informed [J.D.B.] that he needed to obtain a search warrant and left Officer Hunter to wait outside [J.D.B.]’s home.
22. While awaiting the search warrant, [J.D.B.] brought a ring to the officer from inside the home.
23. Upon the investigator’s return with the warrant, [J.D.B.] entered the home with the officers and handed them several stolen *237items and led the investigator to where other items could be found on the roof of a gas station down the road. During the entire time that the officers were at his residence and travelling [sic] with him to the BP station, no parent or guardian was contacted or advised of the situation. [J.D.B.] was not advised of his Miranda warnings or told he had the right to speak to or have a parent or guardian present.
24. Investigator DiCostanzo left his card and a copy of the search warrant at [J.D.B.]’s residence.
25. All of [J.D.B.]’s responses to the officer’s questions were appropriately responsive, indicating that he was capable of understanding the fact that he did not have to answer questions.
26. All of [J.D.B.j’s responses to counsel during the suppression hearing were appropriately responsive.
Based on these findings, the trial court concluded that at no point during the course of events on 29 September 2005 was J.D.B. in custody. The trial court also concluded that all of the statements made by J.D.B. and actions taken by J.D.B. in the presence of law enforcement occurred voluntarily. Based on these conclusions of law, the trial court ordered that the motion to suppress be denied.
On appeal, J.D.B. assigns error to the trial court’s denial of his motion to suppress, arguing that his statement to officers occurred during a custodial interrogation where officers failed to administer the proper warnings under Miranda and N.C.G.S. § 7B-2101(a), thus violating his Fifth Amendment rights. As part of this argument, J.D.B. contends that, because “no reasonable special education, thirteen-year-old seventh grader without his guardian or some other advocate would [have felt] free to leave,” the trial court should have concluded that J.D.B. was in custody for purposes of Miranda and N.C.G.S. § 7B-2101(a). We disagree.
We begin by noting that the trial court’s findings of fact after a hearing concerning the admissibility of a confession are conclusive and binding on this Court when supported by competent evidence. See State v. Barber, 335 N.C. 120, 129, 436 S.E.2d 106, 111 (1993), cert. denied, 512 U.S. 1239, 129 L. Ed. 2d 865 (1994). The trial court’s conclusions of law, however, are reviewable de novo. See id. Under this standard, the legal significance of the findings of fact made by the trial court is a question of law for this Court to decide. See State v. Davis, 305 N.C. 400, 415, 290 S.E.2d 574, 583 (1982).
*238The Fifth Amendment of the United States Constitution guarantees that “[n]o person . . . shall be compelled in any criminal case to be a witness against himself.” U.S. Const, amend. V. In Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694 (1966), the United States Supreme Court determined that the prohibition against self-incrimination requires that, prior to a custodial interrogation, a defendant must be advised
that he has the right to remain silent, that anything he says can be used against him in a court of law, that he has the right to the presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior to any questioning if he so desires.
Id. at 479, 16 L. Ed. 2d at 726. The Miranda rule “was conceived to protect an individual’s Fifth Amendment right against self-incrimination in the inherently compelling context of custodial interrogation by police officers.” State v. Buchanan, 353 N.C. 332, 336, 543 S.E.2d 823, 826 (2001); see also Miranda, 384 U.S. at 467, 16 L. Ed. 2d at 706.
In addition to the warnings required by the Miranda decision, our General Assembly has mandated other protections for juveniles, as set out in N.C.G.S. § 7B-2101(a). Under this statute, prior to questioning, an in-custody juvenile must be advised that:
(1) he has the right to remain silent; (2) any statement he makes can be and may be used against him; (3) that he has a right to have a parent, guardian, or custodian present during questioning; [and] (4) that he has a right to consult with an attorney and that one will be appointed for him if he is not represented and wants representation.
In re W.R., 179 N.C. App. 642, 645, 634 S.E.2d 923, 926 (2006) (citing N.C. Gen. Stat. § 7B-2101(a) (2005)). However, the rights protected by Miranda and N.C.G.S. § 7B-2101(a) apply only to custodial interrogations. See State v. Gaines, 345 N.C. 647, 661, 483 S.E.2d 396, 404-05, cert. denied, 522 U.S. 900, 139 L. Ed. 2d 177 (1997) (noting that “the rule of Miranda applies only where a defendant is subjected to custodial interrogation,” and that, “similarly, N.C.G.S. § 7A-595(d) [now N.C.G.S. § 7B-2101(a)] pertains only to statements obtained from a juvenile defendant as the result of custodial interrogation”).
“[C]ustodial interrogation . . . mean[s] questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant *239way.” Miranda, 384 U.S. at 444, 16 L. Ed. 2d at 706 (1966); Buchanan, 353 N.C. at 337, 543 S.E.2d at 826. “[I]n determining whether a suspect is in custody, an appellate court must examine all the circumstances surrounding the interrogation; but the definitive inquiry is whether there was a formal arrest or a restraint on freedom of movement of the degree associated with a formal arrest.” Buchanan, 353 N.C. at 338, 543 S.E.2d at 827. This involves “ ‘an objective test as to whether a reasonable person in the position of the defendant would believe himself to be in custody or that he had been deprived of his freedom of action in some significant way.’ ” State v. Sanders, 122 N.C. App. 691, 693, 471 S.E.2d 641, 642 (1996) (quoting State v. Greene, 332 N.C. 565, 577, 422 S.E.2d 730, 737 (1992)). No single factor controls the determination of whether an individual is “in custody” for purposes of Miranda. State v. Garcia, 358 N.C. 382, 397, 597 S.E.2d 724, 737 (2004) (citing State v. Barden, 356 N.C. 316, 338, 572 S.E.2d 108, 124 (2002), cert. denied, 538 U.S. 1040, 155 L. Ed. 2d 1074 (2003). Circumstances supporting an objective showing that one is “in custody” might include a police officer standing guard at the door, locked doors, or application of handcuffs. Buchanan, 353 N.C. at 339, 543 S.E.2d at 828. The subjective belief of the defendant as to his freedom to leave is not in and of itself determinative. State v. Hall, 131 N.C. App. 427, 432, 508 S.E.2d 8, 12 (1998), aff'd, 350 N.C. 303, 513 S.E.2d 561 (1999). Furthermore, our Supreme Court has held that an objective “free to leave test” is broader than, and not synonymous with, the appropriate test for determining the custody issue. See Buchanan, 353 N.C. at 339-40, 543 S.E.2d at 828.
Here, the trial court found that J.D.B. was escorted from class and into the conference room by a uniformed school resource officer. Present in the room were Investigator DiCostanzo, two school officials, and the school resource officer. The door was closed but not locked. J.D.B. was not searched or handcuffed. J.D.B. only began speaking with Investigator DiCostanzo after agreeing to answer questions. Furthermore, J.D.B.’s responses and questions indicated that he understood he did not have to answer questions, that he was not under arrest, and that “the matter was still going to court.” After writing his own statement regarding his involvement in the crime, J.D.B. left the conference room and school property when the bell rang, the interview having lasted approximately 30 to 45 minutes. Later, when officers met with J.D.B. at his home, J.D.B. freely offered to let the officers look around the house and even brought a piece of stolen jewelry out to Officer Hunter after Investigator DiCostanzo had gone to get a search warrant. When Investigator DiCostanzo returned with *240the warrant, J.D.B. voluntarily led the officers through the house and to the locations of other stolen items. These findings are uncontested. Although J.D.B. argues on appeal that Investigator DiCostanzo threatened him with a secure custody order, we note that the trial court did not make any finding of fact that J.D.B. was threatened. The trial court’s Finding of Fact 12, which provides that, “upon [J.D.B.J’s inquiry, . . . the investigator responded, that... he may have to seek a secure custody order,” (emphasis added), is supported by competent evidence and thus binding upon this Court on appeal. See Barber, 335 N.C. at 129, 436 S.E.2d at 111.
As discussed above, the appropriate standard for determining whether an individual is “in custody” is whether a reasonable person in the individual’s position would have believed himself to be in custody or deprived of his freedom of action in some significant way. Sanders, 122 N.C. App. at 693, 471 S.E.2d at 642. This test is “objective . . . based upon the reasonable person standard, and is ‘to be applied on a case-by-case basis considering all the facts and circumstances.’ ” Hall, 131 N.C. App. at 432, 508 S.E.2d at 12 (quoting State v. Medlin, 333 N.C. 280, 291, 426 S.E.2d 402, 407 (1993)). “The objective test furthers ‘the clarity of [Miranda’s] rule,’ ensuring that the police do not need to ‘gues[s] as to [the circumstances] at issue before deciding how they may interrogate the suspect.’ ” Yarborough v. Alvarado, 541 U.S. 652, 667, 158 L. Ed. 2d 938, 945 (2004) (quoting Berkemer v. McCarty, 468 U.S. 420, 430-31, 82 L. Ed. 2d 317, 329 (1984)). Thus, J.D.B.’s subjective belief that he was not free to leave is not, in and of itself, determinative of whether he was “in custody.” See Hall, 131 N.C. App. at 432, 508 S.E.2d at 12. Instead, we must examine all of the circumstances surrounding J.D.B.’s interactions with officers and apply the objective test discussed above. See Buchanan, 353 N.C. at 338, 543 S.E.2d at 827.
An individual’s mental capacity and age, standing alone, are not determinative of whether he is “in custody” for purposes of Miranda and N.C.G.S. § 7B-2101(a). In fact, “consideration of a suspect’s individual characteristics — including age — could be viewed as creating a subjective inquiry.” Yarborough, 541 U.S. at 668, 158 L. Ed. 2d at 945 (citing Oregon v. Mathiason, 429 U.S. 492, 495-96, 50 L. Ed. 2d 714, 719 (1977) (noting that facts arguably relevant to whether an environment is coercive may have “nothing to do with whether respondent was in custody for purposes of the Miranda rule”)). Instead, an individual’s subnormal mental capacity and age are factors to be considered when determining whether a knowing and intelligent waiver *241of rights has been made. See State v. Fincher, 309 N.C. 1, 8, 305 S.E.2d 685, 690 (1983) (citing State v. Jenkins, 300 N.C. 578, 268 S.E.2d 458 (1980) (holding that though defendant was mildly mentally retarded, he knowingly and intelligently waived his right to counsel before making a custodial statement); State v. Thompson, 287 N.C. 303, 214 S.E.2d 742 (1976) (holding that, 19-year-old defendant with an I.Q. of 55 was capable of waiving his rights)). The rights protected by Miranda and N.C.G.S. § 7B-2101(a) only apply to custodial interrogations. See Gaines, 345 N.C. at 661, 483 S.E.2d at 404-05 (citing State v. Phipps, 331 N.C. 427, 442, 418 S.E.2d 178, 185 (1992)). As such, the question of whether those rights have been waived is irrelevant unless the individual was in custody.
Here, the trial court utilized the appropriate standard for determining whether J.D.B. was in custody during his 29 September 2005 interactions with officers. Upon our review of the trial court’s uncontested findings of fact, we conclude that a reasonable person in J.D.B.’s position would not have believed himself to be in custody or deprived of his freedom of action in some significant way. Because J.D.B. was not in custody during his interactions with officers in the case at bar, we need not decide any issue regarding waiver of J.D.B.’s rights under Miranda or N.C.G.S. § 7B-2101(a). Accordingly, we conclude that the trial court correctly denied J.D.B.’s motion to suppress.
Affirmed.
Judge BRYANT concurs with separate opinion.
Judge BEASLEY dissents with separate opinion.